Citation Nr: 0619605	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of both lower extremities as a residual of cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
November 1964.

This appeal arises from July 2002 and April 2003 rating 
decisions issued by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO in September 2005.  

Irrespective of the April 2003 RO determination to reopen the 
veteran's PTSD claim, the issue of new and material evidence 
will be adjudicated in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issues of service connection for PTSD and cold injury 
residuals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Denials in November 2000 of the veteran's claims for 
service connection for PTSD and peripheral neuropathy, which 
were not appealed, were was the last final denials on any 
basis before the present attempt to reopen the claims.

2.  Evidence received since the November 2000 RO decision is 
not cumulative and relates to unestablished facts necessary 
to substantiate the claims.  


CONCLUSIONS OF LAW

1.  The RO's unappealed November 2000 decision was final 
based upon the evidence of record at that time.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  As new and material evidence has been received, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  As new and material evidence has been received, the claim 
for service connection for peripheral neuropathy of both 
lower extremities, as a residual of cold injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of the matter herein.  

II.  Laws and Regulations - New and Material Evidence 

The RO's November 2000 decision was final based upon the 
evidence then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in January 
2002, so the amended regulatory provisions governing new and 
material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, which means, in this case, since the 
November 2000 RO decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

III.  Factual Background and Analysis 

Evidence before the RO at the time of its decision in 
November 2000 included the veteran's claim for service 
connection, service medical records (SMRs), post service 
treatment records dated from April 1999 to October 2000 and 
lay statements.  The SMRs show that in July 1963 the veteran 
was treated for complaints of sleeplessness.  These records 
also show that in September 1964 he was evaluated for broken 
blood vessels in both legs occurring over the last week, 
diagnosed as varicosities.  There was no report of treatment 
of symptoms associated with cold injury.  At separation in 
September 1964, the veteran denied depression, nervous 
trouble of any sort or problems with leg cramps.  Clinical 
evaluation of the veteran's vascular system, feet and lower 
extremities was within normal limits and there were no 
pertinent psychiatric findings recorded at the time of 
separation from service.  There is no report of personal 
assault during military service in these records. 

The post-service treatment records from 1999 and 2000 show 
the veteran was initially evaluated for depressive reaction 
in August 1999.  These records also contain a diagnosis of 
peripheral neuropathy in October 2000.  In a June 2000 record 
the examiner reported that the veteran had been treated for 
noncombat-related PTSD but PTSD was not included in the 
assessments in these records.

The RO denied the veteran's claims for service connection for 
PTSD and peripheral neuropathy in November 2000, on the basis 
that the record was negative for evidence of cold injury or 
peripheral neuropathy during service and post-service 
treatment records were negative for "clear diagnosis" of 
PTSD.  The veteran was notified of his due process and 
appellate rights.  A timely appeal was not perfected. 

Evidence received since that time includes VA outpatient 
treatment records, which show a diagnosis of PTSD based on 
sexual assault during military service.  In March 2002, a VA 
examiner noted that cold exposure was one etiology of 
peripheral neuropathy and in a subsequent VA treatment record 
dated in September 2003, the examiner noted that if evidence 
of cold injury were clearly documented in the record, this 
would exceed the description of a service connected 
disability.  The veteran also submitted information 
pertaining to weather conditions and snow fall totals in 
Colorado Springs and Fort Carson for September 1959, during 
his time in bootcamp.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the November 2000 RO decision, is new, in the sense that it 
was not of record when the RO denied the claim.  It is also 
material because it addresses one of the fundamental 
requirements for service connection - namely, medical 
evidence of current disabilities and of a possible 
correlation to his military service (see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), which was one of the 
reasons the RO denied the claim.  The Board is of the opinion 
that the additional evidence relates to an unestablished fact 
necessary to substantiate the claims; namely, a diagnosis of 
PTSD that has been related to service and a possible 
relationship between the veteran's peripheral neuropathy and 
cold injury.  Therefore, the claims of service connection for 
PTSD and peripheral neuropathy are reopened.


ORDER

New and material evidence has been submitted and the claims 
of entitlement to service connection for PTSD and peripheral 
neuropathy as a residual of cold injury are reopened.  The 
appeal is allowed to this extent.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claims for 
service connection for PTSD and peripheral neuropathy have 
been reopened, further development is required.

The veteran contends that he developed PTSD as a result of 
having been sexually assaulted while in service.  The record 
contains diagnoses of PTSD, as well as statements and 
testimony concerning in-service stressors.  Most, if not all, 
of the diagnoses appear to be based on in-service stressors 
reported by the veteran at the time of examinations.  While a 
diagnosis of PTSD has been recorded, the record still 
contains inadequate information pertaining to the 
documentation of events constituting a stressor for PTSD.

In a July 2002 letter, the RO advised the veteran of 
alternative sources of supporting evidence, to include 
statements from persons who knew the veteran, statements from 
medical personnel in service, as well as post-service medical 
physicals and treatment records.  A review of the record 
shows that the veteran reported that he was sexually 
assaulted by a Spec 5 named C in 1961.  He indicated that 
shortly thereafter he experienced difficulty sleeping and 
began to drink heavily.  He also reported that as a result of 
the incident he "took a short and reenlisted" so that he 
could get transferred.  He indicated that while stationed in 
Okinawa he overdosed on sleeping pills and was kept on 
suicide watch for 30 days.  He indicated that C was later 
found sexually molesting another serviceman by a Lt. S.  

While the veteran's claims folder contains no evidence of 
these incidents, service medical records dated in July 1963 
reflect that he was evaluated for difficulty sleeping and was 
prescribed sleeping pills.  No explanation was provided.  
Moreover, the veteran noted that he did not seek assistance 
from or mention the assault to anyone during service, and it 
was not until he began counseling at a VA medical center in 
the late 1990's, that he first spoke about the sexual 
assault.  

Notwithstanding the above, the Board finds that, given the 
veteran's diagnoses of PTSD and references to his claimed 
stressors in medical records, a determination addressing the 
question of whether the record tends to suggest that his 
claimed in-service stressful experience involving sexual 
assault actually occurred would be helpful in resolving the 
claim for service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f)(3).  

Additionally, the veteran has asserted, consistently, that 
his peripheral neuropathy had its onset during active 
military service as a result of cold injury during basic 
training.  

Available service medical records are completely negative for 
complaints, diagnoses, or treatment for symptoms of cold 
injury.  However, in September 1964 the veteran was treated 
for a single episode of leg pain and swelling diagnosed as 
varicosities.  His separation physical examination did not 
note the presence of any residual symptoms related to the 
varicosities or any other lower extremity complaints.  The 
paucity of evidence of in-service cold injury is not the only 
shortcoming in this claim for there is no medical evidence in 
this record that links the current peripheral neuropathy to 
his military service.  

However, the VCAA law provides that an examination is 
necessary where there is competent evidence of a current 
disability, evidence that the current disability may be 
related to service, and the evidence is insufficient to 
decide the claim.  See 38 U.S.C.A. 5103A (West 2002).  
Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, more definitive medical evidence on the question 
of whether the veteran currently has cold injury residuals 
and/or peripheral neuropathy and an opinion as to its onset, 
is needed before the claim on the merits can be properly 
adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).  
The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO should closely examine service 
medical and personnel records, including 
review of the chronology of personnel 
actions, for evidence of a reduction in 
efficiency, problems with authority 
figures, behavior changes or signs or 
symptoms which would suggest that the 
veteran was personally assaulted in 
service.  The RO must determine (in 
accordance with the guidelines for claims 
of PTSD based on personal assault) 
whether any alleged stressor has 
occurred.

2.  If, but only if, the RO finds that a 
stressor occurred, the veteran should 
then be afforded a VA psychiatric 
examination.  Prior to the examination, 
the claims folder must be made available 
to the psychiatrist for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the 
psychiatrist.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should 
review the results of any testing prior 
to completing the report.  All findings 
should be reported in detail.  The RO 
should advise the psychiatrist which 
stressor(s) is (are) verified.  

If PTSD is diagnosed, the examiner 
should identify all elements 
supporting the diagnosis.  The 
examiner should also specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the PTSD 
is related to any in-service 
stressor, including sexual assault 
during service, verified by the RO.  
If the veteran does not meet the 
criteria for a diagnosis of PTSD due 
to sexual assault in service, the 
examiner should explain why.

Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

3.  The veteran should also undergo 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current peripheral neuropathy.  The claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in detail.  
Complete diagnoses should be provided.

a.  The examiner should discuss the 
nature and extent of any cold injury 
residuals, if present, and also set 
forth the medical probability that 
any disorder, to include peripheral 
neuropathy, is traceable to the 
varicosities noted during service.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of 
peripheral neuropathy developed as a 
result of cold injury while the 
veteran was in service from August 
1959 to November 1964.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should 
be stated in full.  If the veteran 
does not currently have peripheral 
neuropathy which could be regarded 
as having been incurred as a result 
of cold injury while he was in 
service, the examiner should 
specifically so indicate.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims by 
evaluating all evidence obtained after the 
last SSOC was issued.  If the benefits 
sought on appeal remain denied, the RO 
must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


